Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The amendment to claim 13 overcomes the objection in the Office Action March 29, 2022 and the objection is hereby withdrawn.

3.	Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive.
4.	In response to Applicant's argument above pertaining to “where the second current is a direct current common mode current of a direct current cable on a direct current port side of an inverter of the photovoltaic cell system or an alternating current common mode current of an alternating current cable on an alternating current port side of the inverter. — It is respectfully submitted that Zhizhang and Yangkun do not disclose the above emphasized claim limitations. The second induced current 124 of Figure 2 in Zhizhang, however, only discloses a return signal lin b that is returned from the inverter 30 to the PV 20, where the return signal has differential and common mode current components”. The Examiner respectfully disagrees. The limitation as written, discloses that the direct current comprises a common mode current. The limitation fails to disclose whether the direct current comprises of only a common mode current or a common mode current and a differential current. Zhizhang discloses a first induced current 122 and second induced current 124 induced from lin_a and lin_b respectively. The differential and common mode currents in lin_a and lin_b are induced in the first induced current 122 and the second induced current 124 as admitted by the Applicant in the Response dated August 29, 2022 (Pg. 11, ¶ 2, Ln 8.)
In response to Applicant's argument above pertaining to “Yangkun fails to cure the deficiencies of Zhizhang. Yangkun relates to improvements to low-voltage arc fault circuit breakers (AFCI) using wavelet high frequency correlation.” The Examiner respectfully disagrees. As mentioned above, the Examiner does not rely on Yangkun, the Examiner relies on Zhizhang to teach “a second current, wherein the second current is a direct current common mode current of a direct current cable.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6 – 8, and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHIZHANG et al (CN106771691) (herein after Zhizhang) further in view of YANGKUN et al (CN104597344) (herein after Yangkun.)

	Regarding Claim 1, Zhizhang teaches, a method for processing a direct current electric arc (Fig. 2, ¶ 0059), applied to a photovoltaic cell system (Fig. 2, ¶ 0086: power supply device 20 — a solar panel), comprising: obtaining a first current (Fig. 2, first induced current 122), wherein the first current is a direct current input current of a direct current cable connected to a photovoltaic cell panel of the photovoltaic cell system (Fig. 2, ¶ 0086); obtaining a second current (Fig. 2, second induced current 124), wherein the second current is a direct current common mode current of a direct current cable on a direct current port side of an inverter (Fig. 2, electronic device 30 — an inverter) of the photovoltaic cell system or an alternating current common mode current of an alternating current cable on an alternating current port side of the inverter (Fig. 4, ¶ 0089: AC voltage to a power grid 50); —.
	Zhizhang fails to teach, — obtaining a correlation coefficient between a frequency domain component of the first current and a frequency domain component of the second current, wherein the frequency domain component is a frequency value of a current within a preset frequency band in frequency domain, and the correlation coefficient reflects a degree of correlation between the frequency domain component of the first current and the frequency domain component of the second current; and when determining that the first current meets an electric arc occurrence condition and the correlation coefficient is greater than or equal to a preset coefficient threshold, skipping sending a direct current electric arc fault alarm.
	In analogous art, Yangkun teaches, — obtaining a correlation coefficient (Fig. 1, ¶ 0050: correlation coefficient ξ) between a frequency domain component of the first current (Fig. 1, ¶ 0016: sequence to be tested) and a frequency domain component of the second current (Fig. 1, ¶ 0016: reference sequence), wherein the frequency domain component is a frequency value of a current within a preset frequency band in frequency domain (Fig. 2, ¶ 0025: n sequences yi (i=1, 2..., n) to be tested; Examiner interpretation: sequences yi is the frequency band), and the correlation coefficient reflects a degree of correlation between the frequency domain component of the first current and the frequency domain component of the second current (Fig. 1, ¶ 0026:); and when determining that the first current meets an electric arc occurrence condition and the correlation coefficient is greater than or equal to a preset coefficient threshold, skipping sending a direct current electric arc fault alarm. (Fig. 1, ¶ 0029: when ξ ij ≥ ξ 0, it is judged that there is no arc fault.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhizhang by combining the frequency spectrum analysis taught by Zhizhang with the frequency spectrum analysis taught by Yangkun to achieve the predictable result of detecting arc faults within a short time to meet real-time requirements. [Yangkun: ¶ 0010.]

	Regarding Claim 6, Zhizhang in view of Yangkun teaches the limitations of claim 1, which this claim depends on.
	Yangkun further teaches, the method according to claim 1, wherein the method further comprises: when determining that the first current meets the electric arc occurrence condition and the correlation coefficient is less than the preset coefficient threshold, sending a direct current electric arc fault alarm. (Fig. 1, ¶ 0029: when ξ ij <ξ 0, it is judged that there is an arc fault.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhizhang in view of Yangkun by combining the frequency spectrum analysis taught by Zhizhang with the frequency spectrum analysis taught by Yangkun to achieve the predictable result of detecting arc faults within a short time to meet real-time requirements. [Yangkun: ¶ 0010.]

	Regarding Claim 7, Zhizhang in view of Yangkun teaches the limitations of claim 1, which this claim depends on.
	Zhizhang further teaches, the method according to claim 1, wherein the first current is a current obtained by performing sampling on a positive bus bar (Fig. 1, ¶ 0081: positive terminal of the power supply) or a negative bus bar of the direct current cable (Fig. 1, ¶ 0081: negative terminal of the power supply), and the second current is a current obtained by performing sampling on all alternating current cables on the alternating current port side of the inverter. (Fig. 4, ¶ 0089: AC voltage to a power grid 50.)

	Regarding Claim 8, Zhizhang in view of Yangkun teaches the limitations of claim 7, which this claim depends on.
	Yangkun further teaches, the method according to claim 7, wherein before the obtaining a correlation coefficient between a frequency domain component of the first current and a frequency domain component of the second current, the method further comprises: performing electric arc analysis on the first current (Fig. 1, ¶ 0050: ; Examiner interpretation: wavelet analysis is the arc analysis performed on the current); and when the first current meets the electric arc occurrence condition (Fig. 2, ¶ 0052; Examiner interpretation: correlation coefficient threshold is the condition), performing the calculating a correlation coefficient. (Fig. 1, ¶ 0051: correlation analysis.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhizhang in view of Yangkun by combining the frequency spectrum analysis taught by Zhizhang with the frequency spectrum analysis taught by Yangkun to achieve the predictable result of detecting arc faults within a short time to meet real-time requirements. [Yangkun: ¶ 0010.]

	Regarding Claim 11, Zhizhang in view of Yangkun teaches the limitations of claim 1, which this claim depends on.
	Zhizhang further teaches, the method according to claim 1, wherein the first current is a current obtained by performing sampling on a positive bus bar (Fig. 2, ¶ 0081: positive terminal of the power supply) or a negative bus bar of the direct current cable (Fig. 2, ¶ 0081: negative terminal of the power supply), and the second current is a current obtained by performing sampling on all direct current cables on the direct current port side of the inverter. (Fig. 1; Examiner interpretation: Iin_a and Iin_b are both sampled.)

	Regarding Claim 12, Zhizhang in view of Yangkun teaches the limitations of claim 11, which this claim depends on.
	Yangkun further teaches, the method according to claim 11, wherein after the calculating a correlation coefficient between a frequency domain component of the first current (Fig. 1, ¶ 0016: sequence to be tested) and a frequency domain component of the second current (Fig. 1, ¶ 0016: reference sequence), the method further comprises: when determining that the correlation coefficient is less than the preset coefficient threshold (Fig. 1, ¶ 0029: correlation coefficient threshold), performing electric arc analysis on the first current. (Fig. 1, ¶ 0051: correlation analysis.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhizhang in view of Yangkun by combining the frequency spectrum analysis taught by Zhizhang with the frequency spectrum analysis taught by Yangkun to achieve the predictable result of detecting arc faults within a short time to meet real-time requirements. [Yangkun: ¶ 0010.]

	Regarding Claim 13, Zhizhang teaches, an apparatus (Fig. 2, arc detection device) for detecting a direct current electric arc (Fig. 2, ¶ 0059), comprising an electric arc fault processing module (Fig. 2, arc detection circuit 102), and a first sampling module (Fig. 2, first toroidal core 114) and a second sampling module (Fig. 2, second toroidal core 120) that are connected to the processing module (Fig. 2, ¶ 0059), wherein the first sampling module is disposed on a detected direct current cable (Fig. 2, current input wire 108) connected to a photovoltaic cell panel (Fig. 2, ¶ 0086: power supply device 20 — a solar panel) of a photovoltaic cell system, and is configured to perform sampling on the direct current cable, to obtain a first current (Fig. 2, first induced current 122); and the second sampling module is disposed on a direct current cable on a direct current port side of an inverter (Fig. 2, electronic device 30 — an inverter) of the photovoltaic cell system or on an alternating current cable on an alternating current port side of the inverter (Fig. 4, ¶ 0089: AC voltage to a power grid 50), and is configured to perform sampling on the direct current cable on the direct current port side of the inverter or the alternating current cable on the alternating current port side of the inverter, to obtain a second current (Fig. 2, second induced current 124.) —. 
	Zhizhang fails to teach, — after receiving the first current and the second current, the electric arc fault processing module obtains a frequency domain component of the first current based on the first current, and is further configured to: obtain a frequency domain component of the second current based on the second current, and calculate a correlation coefficient between the frequency domain component of the first current and the frequency domain component of the second current, wherein the frequency domain component is a frequency value of a current within a preset frequency band in frequency domain, and the correlation coefficient reflects a degree of correlation between the frequency domain component of the first current and the frequency domain component of the second current; and when the electric arc fault processing module determines that the first current meets an electric arc occurrence condition and the correlation coefficient is greater than or equal to a preset coefficient threshold, the electric arc fault processing module does not send a direct current electric arc fault alarm.
	In analogous art, Yangkun teaches, — after receiving the first current and the second current, the electric arc fault processing module obtains a frequency domain component (Fig. 1, ¶ 0013: high-frequency components) of the first current based on the first current, and is further configured to: obtain a frequency domain component (Fig. 1, ¶ 0013: high-frequency components) of the second current based on the second current, and calculate a correlation coefficient (Fig. 1, ¶ 0050: correlation coefficient ξ) between the frequency domain component of the first current (Fig. 1, ¶ 0016: sequence to be tested) and the frequency domain component of the second current (Fig. 1, ¶ 0016: reference sequence), wherein the frequency domain component is a frequency value of a current within a preset frequency band in frequency domain (Fig. 2, ¶ 0025: n sequences yi (i=1, 2..., n) to be tested; Examiner interpretation: sequences yi is the frequency band), and the correlation coefficient reflects a degree of correlation between the frequency domain component of the first current and the frequency domain component of the second current (Fig. 1, ¶ 0026:); and when the electric arc fault processing module determines that the first current meets an electric arc occurrence condition and the correlation coefficient is greater than or equal to a preset coefficient threshold, the electric arc fault processing module does not send a direct current electric arc fault alarm. (Fig. 1, ¶ 0029: when ξ ij ≥ ξ 0, it is judged that there is no arc fault.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhizhang by combining the frequency spectrum analysis taught by Zhizhang with the frequency spectrum analysis taught by Yangkun to achieve the predictable result of detecting arc faults within a short time to meet real-time requirements. [Yangkun: ¶ 0010.]

	Regarding Claim 14, Zhizhang in view of Yangkun teaches the limitations of claim 13, which this claim depends on.
	Zhizhang further teaches, the apparatus according to claim 13, wherein the first sampling module is a direct current cable current sampling module, and the direct current cable current sampling module performs sampling on a positive bus bar (Fig. 1, ¶ 0081: positive terminal of the power supply) or a negative bus bar of the direct current cable (Fig. 1, ¶ 0081: negative terminal of the power supply), to obtain a direct current input current (Fig. 2, first induced current 122); and the second sampling module is a common mode current sampling module (Fig. 1, ¶ 0077: common mode component of the current), and when the common mode current sampling module is disposed on the direct current cable on the direct current port side of the inverter ((Fig. 2, ¶ 0086: power supply device 20 — a solar panel; Examiner interpretation: the solar panel is on the direct side of the inverter), the common mode current sampling module performs sampling on all direct current cables, to obtain a direct current common mode current (Fig. 1; Examiner interpretation: Iin_a and Iin_b are both sampled), or when the common mode current sampling module is disposed on the alternating current cable on the alternating current port side of the inverter (Fig. 4, ¶ 0089: AC voltage to a power grid 50), the common mode current sampling module performs sampling on all alternating current cables, to obtain an alternating current common mode current. (Fig. 1, ¶ 0077: common mode component of the current)

	Regarding Claim 15, Zhizhang in view of Yangkun teaches the limitations of claim 14, which this claim depends on.
	Zhizhang further teaches, the apparatus according to claim 14, wherein the direct current cable current sampling module comprises a first sampling coil (Fig. 2, first toroidal core 114) and a first sampling control unit (Fig. 2, arc detection circuit 102), the positive bus bar (Fig. 1, ¶ 0081: positive terminal of the power supply) or the negative bus bar (Fig. 1, ¶ 0081: negative terminal of the power supply) of the direct current cable runs through the first sampling coil, and the first sampling control unit is configured to convert a current sampled by the first sampling coil into the direct current input current. (Fig. 1; Examiner interpretation: Iin_a and Iin_b are both sampled.)

	Regarding Claim 16, Zhizhang in view of Yangkun teaches the limitations of claim 14, which this claim depends on.
	Zhizhang further teaches, the apparatus according to claim 14, wherein the common mode current sampling module comprises a second sampling coil (Fig. 2, second toroidal core 120) and a second sampling control unit (Fig. 2, arc detection circuit 102), and when the common mode current sampling module performs sampling on the direct current cables, all the direct current cables run through the second sampling coil (Fig. 1; Examiner interpretation: Iin_a and Iin_b are both sampled.), or when the common mode current sampling module performs sampling on the alternating current cables (Fig. 4, ¶ 0089: AC voltage to a power grid 50.), all the alternating current cables run through the second sampling coil. (Fig. 1; Examiner interpretation: Iin_a and Iin_b are both sampled.)

Allowable Subject Matter
6.	Claims 2 – 5, 9, 10, and 17 – 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim: “performing frequency domain decomposition on the first current to obtain a first frequency range, wherein the first frequency range is a frequency band in which electric arc noise occurs; calculating a standard deviation of a current frequency value in the first frequency range; and obtaining a quantity N of times that the standard deviation is greater than a first threshold in a preset time period, and when N is greater than a second threshold, determining that the first current meets the electric arc occurrence condition, wherein N is an integer that is greater than or equal to 0.” 
8.	Claim 5 is rejected due to its dependency on claim 2. 
9.	With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the calculating a correlation coefficient between a frequency domain component of the first current and a frequency domain component of the second current comprises: separately calculating a standard deviation of the frequency domain component of the first current and a standard deviation of the frequency domain component of the second current; calculating a covariance between the frequency domain component of the first current and the frequency domain component of the second current; and calculating the correlation coefficient between the frequency domain component of the first current and the frequency domain component of the second current based on the standard deviations and the covariance.”
10.	Claim 4 rejected due to its dependency on claim 3.
11.	With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim: “when determining that the first current meets the electric arc occurrence condition, the correlation coefficient is greater than or equal to the preset coefficient threshold, and the second current meets the electric arc occurrence condition, skipping sending a direct current electric arc fault alarm.”
	With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim: “when determining that the first current meets the electric arc occurrence condition, the correlation coefficient is greater than or equal to the preset coefficient threshold, and the second current does not meet the electric arc occurrence condition, sending a direct current electric arc fault alarm.”
	With respect to claim 17, the prior art fails to teach in combination with the rest of the limitations in the claim: “performing frequency domain decomposition on the first current to obtain a first frequency range, wherein the first frequency range is a frequency band in which electric arc n01se occurs; calculating a standard deviation of a current frequency value in the first frequency range; and obtaining a quantity N of times that the standard deviation is greater than a first threshold in a preset time period, and when N is greater than a second threshold, determining that the first current meets the electric arc occurrence condition, wherein N is an integer that is greater than or equal to 0.”
	Claim 18 rejected due to its dependency on claim 17.
	With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim: “a correlation coefficient between the frequency domain component of the first current and the frequency domain component of the second current comprises: separately calculating a standard deviation of the frequency domain component of the first current and a standard deviation of the frequency domain component of the second current; calculating a covariance between the frequency domain component of the first current and the frequency domain component of the second current; and calculating the correlation coefficient based on the standard deviations and the covariance.”
Claim 20 rejected due to its dependency on claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kilroy et al (US 2007/0133135 A1) teaches, a method for processing a direct current electric arc, applied to a photovoltaic cell system (Fig. 3). An apparatus for detecting a direct current electric arc, comprising an electric arc fault processing module. (claim 1.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858